Citation Nr: 1717985	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-29 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral elbow disability.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The veteran had active service from April 1968 to March 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In a February 2015 letter, the Veteran was informed that his current attorney, D. L. Huffman, was no longer accredited to represent him at the Board.  The Veteran was informed that he could retain other representation or choose to represent himself.  He was advised on how to retain other representation and how to contact the RO.  To this date, the Veteran has not sought other representation.  Moreover, the record clearly shows that he has continued to be proactively involved in his appeal by the filing of statements and additional evidence.  Therefore, the Board finds that the Veteran has chosen to represent himself in the present appeal.

The Veteran was scheduled to testify at a Travel Board hearing in July 2015.  In June 2015 statement, he withdrew his hearing request.

In March 2016, the Board remanded the case for further development.  Regarding the issue of service connection for a bilateral knee disability, the requested development has not been completed; therefore, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issue of service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A diagnosis of a bilateral elbow disability has not been shown during the pendency of the appeal.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral elbow disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In March 2016, the Board remanded the matter to afford the Veteran VA examinations for his claimed bilateral knee and bilateral elbow disabilities.  The record shows that although the Veteran reported for the VA examination for the knees, he refused to report for the VA examination for the elbows, which was scheduled on the same day.  

Individuals for whom VA examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. §§ 3.326, 3.327(a).  When a Veteran fails without good cause to report for a VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with an original claim, the claim shall be decided based on the evidence of record; when a claimant fails to report for an examination scheduled in conjunction with a reopened claim for a benefit that was previously disallowed, the claim shall be denied.  See 38 C.F.R. § 3.655(b).  

As the Veteran did not report for the examination scheduled in May 2016 for his bilateral elbow disability, nor did he notify the medical facility about rescheduling them, this claim will be decided based on the evidence of record.  

In consideration of the evidence of record, a diagnosis of a bilateral elbow disability has not been shown during the pendency of the appeal.  There is no evidence of a current bilateral elbow disability contained in the record and the Veteran has not submitted any evidence that demonstrates a current diagnosis.

Moreover, this disability is the type that would require competent medical evidence to identify rather than lay evidence.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 at fn.4 (Fed. Cir. 2007) (concerning the identification of cancer); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (concerning the identification of posttraumatic stress disorder).  See also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Thus, in this specific case, the Veteran's assertion on its own that he has a bilateral elbow disability is not sufficient to establish a current disability.

A current disability is required in order to establish service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence does not show that the Veteran has a current diagnosis of a bilateral elbow disability at any time from when he first filed his claim for service connection or near to that time period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Although the Veteran reported having pain in his elbows during VA treatment in May 2008, no diagnosis was given for this complaint.  The Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In the absence of evidence of a current disability, the preponderance of evidence is against the claim of service connection of a bilateral elbow disability; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral elbow disability is denied.


REMAND

The Veteran contends that he is entitled to service connection for a bilateral knee disability.  The Board finds that the RO has not substantially complied with the directives of the prior March 2016 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

Pursuant to the March 2016 Board remand, the Veteran was afforded a VA examination in May 2016 for his claimed bilateral knee disability as the previous May 2009 VA examination was based on a wrong factual premise and was inadequate.  The Board specifically instructed the examiner to consider and discuss any lay statements of record, to include the Veteran's statements of continuity of symptomatology.  

The May 2016 examiner provided an opinion that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that based on the Board's remand instructions, the opinion provided will be based on the assumption that the Veteran has had problems with his knees "on and off" since the inservice jeep accident.  The Board notes that this is not consistent with the Board's remand instructions as Board clearly stated in the remand that the Veteran reported problems since the accident in service, which was not described as "on and off" since service.  Further, the examiner stated that the Veteran reported having an injury shortly after service that resulted in significant impact injury to his lower legs and caused his left heel to separate from his left ankle.  The examiner concluded that because the Veteran did not have the injury surgically corrected for almost a year, this would have placed great stress/strain on the right leg and right knee.  The Board finds the rationale provided does not clearly explain the opinion that the bilateral knee disability is not related to service, including the inservice jeep accident.  The examiner states that the delay in treatment of the post-service injury would have put stress/strain on the right knee, but did not address the left knee.  Further, the examiner merely mentions that only abrasions and contusions to the knees were documented in service and does not explain how this is evidence that the inservice injury did not cause his current bilateral knee disability.  

In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4) (2016).


Accordingly, the case is REMANDED for the following action:

The Veteran's claim file must be forwarded and reviewed by the VA examiner who conducted the examination in May 2016, if available, or by another similarly qualified VA examiner to prepare an addendum opinion.  No examination is required unless the examiner deems it necessary.  

After a review of the evidence of record and with consideration of the Veteran's statements, the examiner should provide an opinion as to whether it is at least as likely as not that of any current bilateral knees and bilateral elbows disability is related to his active service, to include the in-service jeep accident.  In providing the opinion, the examiner should consider and discuss any lay statements of record, to include the Veteran's statements of continuity of symptomatology.  A complete rationale for any opinion offered must be provided.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


